UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                             No. 18-1099


In re: EDWARD RICHARDSON,

                        Debtor.

---------------------------------------

EDWARD RICHARDSON,

                        Plaintiff - Appellant,

                v.

PRIDEROCK CAPITAL PARTNERS, LLC,

                        Creditor - Appellee.

-----------------------------------------

NATIONAL CONSUMER BANKRUPTCY RIGHTS CENTER; NATIONAL
ASSOCIATION OF CONSUMER BANKRUPTCY ATTORNEYS,

                        Amici Curiae.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00940-LO-MSN)


Submitted: May 22, 2018                                       Decided: May 30, 2018


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Edward Richardson, Appellant Pro Se. Robert Michael Marino, REDMOND, PEYTON
& BRASWELL, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Edward Richardson appeals the district court’s order affirming the bankruptcy

court’s order denying his motion for civil sanctions against Priderock Capital Partners,

LLC. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Richardson v. Priderock Capital Partners,

LLC, No. 1:17-cv-00940-LO-MSN (E.D. Va. filed Dec. 21, 2017 & entered Dec. 22,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           3